Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed Sept 16, 2019 is acknowledged and has been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the traveling parts each comprising a driving motor (claims 7 and 12) and the traveling parts comprising steering motor for rotating the wheel with respect to a rotary shaft perpendicular to the ground (claims 8 and 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 6, the recitation “plurality of travelling parts each being coupled to a first end portion of the support arm” is confusing in that it appears as though all travelling parts are connected to one support arm (applicant may desire to recite –to a first end portion of one of said support arms—(or applicant may have a different recitation to solve this issue); similarly in claim 4, line 2, it is not clear whether “the support arm” only refers to one of the arms or each of them; in claim 5, line 3, the two “thereof” recitations are somewhat confusing in that the element intended by “thereof” is not clear (i.e., it is not clear whether the reference is to the link, or the mounting part); in claim 6, lines 1-2, it is not entirely clear what is meant by “an actuator prepared in the mounting part” (i.e., is the mounting part only capable of receiving an actuator, hence the use of “prepared”?); in claim 10, lines 2-3, the recitation of “the upper end portion of the guide link at the upper portion of the guide link” appears redundant; in claim 11, line 3, “the required height” lacks a clear antecedent basis; in claim 12, line 3, “the rotary shaft…” lacks a clear antecedent basis, as does “the required movement” in lines 6-7.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision 
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (US 5,772,237). Finch et al. teach a mobile device with a height adjusting structure including a mounting part (bottom portions of 12, 13 and connections to members 6 and 10) extending on a plane (e.g., the plane of intersection of the . 
The reference to Finch et al., while teaching a support link (tops of 12, 13) and a mounting part (bottoms of 12, 13 and connections to members 6 and 10) does not specifically teach that the support link is slid in the mounting part (instead teaching that the mounting part is slid “in” the support link). The reorientation of the outer and inner casings of the respective support link and mounting part (e.g., by exchanging the inner and outer shells of elements 12 and 13 such that the support link is an inner shell and the mounting part is an outer shell) constitutes a reversal of the upper and lower portions of these parts which would not compromise the operation of the parts, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to reverse the inner and outer shell portions of elements 12 and 13 such that the upper support link is slid in the lower mounting part for the purpose 
As regards claim 6, the reference to Finch et al., while teaching the slidable motion of the support link and mounting part, fails to teach a specific actuator “prepared in” the parts, however to the extent that Finch et al. anticipate the elements forming an operative actuation arrangement (col. 5, lines 15-35), it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide elements 12 and 13 as including an actuator therein (such as a piston operable interiorly of a cylinder to achieve the taught linear actuation), for the purpose of allowing the height control which is anticipated by Finch et al. to actually occur.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. in view of Holmberg et al. (US 6,491,127). The reference to Finch et al. is discussed above and does not specifically teach that each of the travelling parts includes a driving motor for providing driving force, and/or is coupled to a rotary shaft perpendicular to the ground, and a steering motor for rotating the wheel with respect to the rotary shaft perpendicular to the ground. Holmberg teach that it is old and well known to provide a mobility device including a wheel (24) which is driven by a drive motor (16) for moving across a surface and steered by steering motor (18) which steers the assembly around a shaft (60) perpendicular to the ground. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the travelling part[s] as initially taught by Finch et al. as constituting a drive motor and steering motor for turning the wheel portion about an axle which is perpendicular to the ground, as taught by Holmberg et al., for the purpose of ensuring that the mobile device taught by Finch et al. is functional to move in any horizontal direction with ease and with a minimal turning radius, thereby improving mobility of the mobile device.
Allowable Subject Matter
Claims 2, 3, 5, and 10-12, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Terada, Takeda et al., Hosoda and Song et al. teach wheeled robots with vertical positioning elements, Jarl et al. teach a wheeled travelling arrangement with a dual arm link; Terashima et al. teach a steered and propelled travelling wheel mechanism; Bouse teaches a device with a vertical height control arrangement; Chrysanthakopulos et al. teach a robot with pivoted wheel carriers and being capable of height adjustment where wheel-to-wheel distance varies.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616